Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-15 are pending and have been examined.
Priority
This application, Serial No. 16/323,951 (PGPub: US2019/0178894) was filed 02/07/2019. This application is a 371 of PCT/EP2017/070112 filed 08/08/2017. This application claims foreign priority to foreign application European Patent Office (EPO) 16183391.8 filed 08/09/2016.
Information Disclosure Statements
The Information Disclosure Statement filed 02/07/2019 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 16/324023 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the 16324023 application recites detecting and determining levels of both proADM and histone.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 15549495 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the 15549495 application recites the detection of histone in a biological sample.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, the method lacks a step of comparing to a reference level.  Claim 1 merely detects the presence of at least one histone and/or proADM.  Both molecules are circulating in the body. Comparing to a reference step is needed for this claim. 
With regard to claim 15, the so-called “detection reagent” for either histone and/or proADM lacks metes and bounds. Under broadest reasonable interpretation (BRI), this could be buffer or water.  Please specify the essential reagent, e.g. antibodies, for the kit. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The purpose of the written description requirement is to ensure thatthe inventor had possession, as of the filing date of the application relied on,of the specific subject matter later claimed by the inventor. Vas-Cath Inc. v.Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). The inventor candemonstrate possession by such descriptive means as words, structures,figures, diagrams, formulas, etc., that fully set forth the claimed invention. 
An inventor needs to show that the inventor was "in possession" of theinvention by describing the invention, with all its claimed limitations, notthat which makes it obvious. Lockwood v. American Airlines, Inc., 
Reifftn v. Microsoft Corp., 214 F.3d 1342, 1345(Fed. Cir. 2000). Depending on the facts of the case, description of achemical genus can require something more than the description of a singlespecies but less than all species encompassed by the claimed genus. Cf.,Regent of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir.1997). 
The first issue is on the “histone”.  Claim 7 specifies histone 2A, 2B, Histone 3 and Histone 4.  But histone family also includes Histone 1 (See below).

    PNG
    media_image1.png
    226
    395
    media_image1.png
    Greyscale


Applicants conducted experiments only on the above four histones (H2A, H2B, H3 and H4), but not include H1.  Therefore, the scope in the claim does not match the disclosure.  Accordingly, the reagent(s) in kit claim 15 do not include detecting histone 1. 

 
Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-14 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

The instant invention directs to a process of diagnosis, prognosis, monitoring, therapy guidance of an adverse event in a subject by measuring particular molecules, i.e. histone and/or proADM in the subjects and comparing the results to determine whether the subjects have the risk of adverse event or monitoring the prognosis of an adverse event.  

Following the instructions by the guidance, the invention claimed herein satisfies the requirement of the first prong because it directs to a process (method).  

With regard to the second prong Step 2A, it is to determine whether the instant invention falls within the "judicial exception", i.e. law of nature, a natural phenomenon (product of nature), or an abstract idea. If the determination shows “yes”, a further analysis would launch, namely whether additional elements from the claim that integrate the judicial exception into a practical application. The guidelines provide more detailed information concerning Abstract Ideas (groupings), including mathematical concepts, mental process (e.g. observation, evaluation, judgment, opinion), organizing human activities.

The key active steps in the current application include, obtaining samples, measuring target molecules in the samples, and comparing the results from the measured samples. The current invention indeed applies a “law of nature”, i.e. measuring the histone/proADM and 
For example, Ekaney et al. (Critical Care 2014 Vol. 18: 543; IDS reference) teach measuring plasma histones and correlating to organ dysfunction (See Abstract; Figure 1). Also, Potocki et al. (Current Heart Failure Reports, Current Science INC, NY, 2012, Vol. 9, page 244-251; IDS reference) have performed the similar steps to determine proADM in subjects associated with heart failure within judicial exception enumerated as law of nature as well as abstract idea (comparing with reference control). The step of measuring natural molecule histone and/or proADM is recited at a high level of generality, and amounts to mere law of nature under judicial exception.   Taken together, these steps are insignificant extra-solution activities.
Moreover, even under further Step 2B: does the claim recite additional elements that amount to significantly more than the judicial exception. The instant steps are well-understood, routine, conventional activity in the field and are not significant more than the judicial exception.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bergmann et al. (US 2010/0035275).

With regard to claims 1, 3-7 and 10-12, Bergmann et al. teach measuring proADM (midregional proadrenomedullin) for diagnosis, monitoring and prognosis of metabolic dysfunction (e.g. diabetes, pancreatic dysfunction), or cardiovascular dysfunction, renal functions or sepsis (See Abstract; section 0049, claims 1-15)(read on claims 6,  9 and 11). 
Bergmann et al. teach comparing the levels of proADM of potential subjects with those of healthy control as reference (See Example 1). 

With regard to claim 9, Bergmann et al. also teach measuring other biomarkers, such as procalcitonin (PCT) for diagnosis (See section 016). 
With regard to claim 13, the methodology used Bergmann et al. includes immunoassay and/or ELISA (See section 023).
.

Claim(s) 1, 3-7, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekaney et al. (Critical Care 2014 Vol. 2014, page 543; IDS reference).
Ekaney et al. teach measuring histone 4 (H4) as a biomarker for evaluation of sepsis, multiple organ failure (See Abstract and Figure 1) where the level of H4 increases significantly compared to that of reference control.  
With regard to claim 9-12, the multiple organ failure patients and sepsis patients fall within the circulatory shock and other organ failures category.
With regard to claim 13, the methodology used is immunoassay and/or ELISA (See Materials and Methods).
With regard to claim 14, the H4 sequence covers amino acid residues from 22-102 (natural sequence).
With regard to claim 15, Ekaney et al. use a kit to measure H4 histone (see Materials and Methods). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US 2010/0035275), as applied to claim 1 above.

Bergmann teaches the methods as described above for detecting levels of ProADM. While the reference fails to specifically teach that said level of proADM is indicative of adverse event or mortality occurring within 28 days, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ng et al. (US 20080213746) teach using proADM for the purpose of examining sepsis (See section 0004).
Chervona et al., (Am J Cancer Res 2012; 2(5):589-597) teach the use of histone modification analysis as notable predictors of disease subtypes, progression and patient survival (page 594, right column, last paragraph).
	Morgenthaler et al., (Clinical Chemistry 51:10 1823-1829, 2005) teach the use of MR-proADM measurements for evaluating patients with sepsis, systemic inflammation or heart failure (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA M GIERE/Primary Examiner, Art Unit 1641